Citation Nr: 0320726	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  95-27 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hand.

2.  Entitlement to service connection for carpel tunnel 
syndrome (CTS) of the right hand.

3.  Entitlement to initial separate ratings in excess of 20 
percent for residuals of frostbite of the hands.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to July 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont that denied service connection for 
arthritis and carpel tunnel syndrome (CTS) of the right hand.  
This case is also on appeal from a September 1998 rating 
decision in which the RO granted service connection for 
residuals of frost bite of the hands.  A 10 percent rating 
was assigned for the bilateral disorder, effective June 30, 
1997, and separate evaluations of 20 percent for each hand 
was assigned, effective January 12, 1998.

In April and December 1997, these issues were remanded by the 
Board for additional development.

An April 1999 Board decision, in pertinent part, denied 
service connection for arthritis and CTS of the right hand 
and initial separate ratings for residuals of frostbite for 
each hand in excess of 20 percent, effective January 12, 
1998.  In August 2002, The United States Court of Appeals 
(Court) vacated this portion of the April 1999 Board decision 
and remanded the matter for reajudication consistent with its 
decision.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

A review of the claims file reveals that the issues remanded 
by the Court have not been adjudicated since the enactment of 
the VCAA.  Due to the significant changes that occurred as a 
result of the VCAA, the veteran must be given proper 
notification of the law and the duties it imposes must be 
fully satisfied.  In view of the foregoing, adjudication of 
these issues without prior notification of the law would be 
potentially prejudicial to the veteran.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 394 (1993).  

During a travel board hearing that was held in November 2002, 
the veteran stated that he was awarded Social Security 
benefits due to his disabilities in 1980.  A review of the 
record reveals that these records were not obtained.  These 
Social Security records, although not controlling in regard 
to VA's determination, must be considered like any other 
pertinent evidence and must be obtained.  See 38 U.S.C.A. 
§ 5103A(c)(3); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992);  Collier v. Derwinski, 1 Vet. App. 413 (1991).   

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Social 
Security Administration and request a 
copy of that agency's decision with 
respect to the veteran's claim for 
disability benefits, together with copies 
of all medical records considered in 
arriving at that decision.  Any records 
received should be associated with the 
claims folder.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.

3.  After ensuring that the provisions of 
the VCAA have been complied with, the RO 
should readjudicate the claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




